Citation Nr: 1400911	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-35 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for hypertension.

2.  Propriety of the reduction in rating from 50 percent to 20 percent for a left knee disability, as of March 1, 2009.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before a Decision Review Officer (DRO) in February 2011 and at a Board hearing at the RO in Philadelphia, Pennsylvania in July 2012.  These transcripts have been associated with the file.


FINDINGS OF FACT

1.  In July 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for an increased rating for hypertension.

2.  A December 2008 rating decision reduced the evaluation for the Veteran's service-connected left knee disability from 50 percent to 10 percent effective March 1, 2009.  

3.  A September 2009 rating decision increased the Veteran's left knee disability evaluation to 20 percent, effective March 1, 2009.

4.  As of March 1, 2009, the 50 percent evaluation for the Veteran's service-connected left knee disability had been in effect for more than five years.

5.  The August 2008 VA examination, the only examination on which the reduction is based, was inadequate for the purposes of reducing the evaluation assigned for a service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an increased rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The reduction of the disability rating for the Veteran's service-connected left knee disability from 50 percent to 20 percent was not proper, and the 50 percent disability evaluation is restored from March 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 4.1, 4.3, 4.7, 4.21 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  In July 2012 the Veteran withdrew the appeal for an increased rating for hypertension and there remain no allegations of errors of fact or law for appellate consideration.  38 C.F.R. § 20.204.  The Board does not have jurisdiction to review the appeal and it is dismissed.

Reduction

In a rating reduction VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

There is no argument that the notice required under 38 C.F.R. § 3.105(e) was insufficient in this case.  Accordingly, the Board will consider the propriety of the rating reduction.

At the time of the reduction in the instant case, a 50 percent rating for the Veteran's service-connected left knee disability had been continuously in effect since September 1, 2003, a period of over 5 years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable.

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that, where a Veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  A rating that has been in effect for more than 5 years will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993); Kitchens v. Brown, 7 Vet. App. 320 (1995).

Initially, the Board observes the RO did not properly apply the regulations regarding the procedure for reductions in ratings.  See 38 C.F.R. § 3.344(a).  The Veteran was provided only one VA examination, in August 2008, prior to the reduction in the disability evaluation for his service-connected left knee disability.  Furthermore, in reviewing the August 2008 VA examination report, the Board finds the examination is inadequate to serve as a basis for reducing the Veteran's disability evaluation for left knee disability.  The Veteran was afforded a VA examination in August 2008, but an October 2008 statement from the Veteran's private physician, 2 months later, reported significantly different range of motion results and severity of symptoms.  As the Veteran's rating was in effect for more than 5 years it could not be reduced on any one examination, unless the record clearly showed that sustained improvement had been demonstrated.  It was clear in this case that the Veteran's left knee disability did not show sustained improvement as examinations 2 months apart revealed markedly different results and therefore it was not reasonably certain that any improvement would be maintained.

In addition, the August 2008 VA examiner indicated there was no c-file available for review.  In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court found that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. § 4.1.  Accordingly, the August 2008 VA examination may not be relied on as the basis to reduce the Veteran's disability evaluation for a service-connected left knee disability.  As the August 2008 VA examination was the only examination provided to the Veteran prior to the December 2008 reduction, there is no adequate VA examination of record on which to rely in substantiating the reduction of the Veteran's disability evaluation for a left knee disability.

Accordingly, the Board finds that the reduction in the evaluation for a service-connected left knee disability to 20 percent was improper, and the 50 percent disability evaluation is restored, effective March 1, 2009.

ORDER

The appeal for a compensable evaluation for hypertension is dismissed.

The reduction of the disability rating for the Veteran's service-connected left knee disability from 50 percent to 20 percent was not proper; the 50 percent disability evaluation is restored effective March 1, 2009.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


